Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a metal member surrounding at least part of a space between the front plate and the rear plate and operating as an antenna radiator; a support member comprising: a housing groove formed on a first portion of the metal member; a conductive body bonded to the housing groove through a press-fit process; and a connection terminal disposed on the printed circuit board and electrically coupling the press-fitted conductive body to the printed circuit board. 
Claims 2-18 depend therefrom.
Regarding independent claim 19, patentability exists, at least in part, with the claimed features of a metal member surrounding at least part of a space between the front plate and the rear plate, operating as an antenna radiator, and comprising at least one feeding portion or at least one ground portion protruding in a direction perpendicular to the first and second directions; a housing groove formed on the metal member; a conductive body bonded to the housing groove through a press-fit process; and5Appl. No.: 16/894,094Response dated: May 16, 2022Reply to Office Action of: February 24, 2022 a connection terminal disposed on the printed circuit board to electrically couple the press-fitted conductive body to the printed circuit board.
Claim 20 depends therefrom. 
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845